—Order, Supreme Court, New York County (Luis Gonzalez, J.), entered January 7, 1999, which denied petitioner’s application pursuant to CPLÉ article 78 to annul respondent’s determination denying him a pistol license, and dismissed the proceeding, unanimously affirmed, without costs.
The challenged determination, denying petitioner’s application for a pistol license, was rationally based (see, Penal Law § 400.00 [1] [a], [d]) and, accordingly, may not be judicially disturbed (see, Matter of Kaplan v Bratton, 249 AD2d 199). Petitioner’s claim that respondent’s failure to consider certain material deprived him of due process is without merit since the record discloses that the subject material was, in fact, reviewed and considered during petitioner’s administrative appeal. Concur — Nardelli, J. P., Williams, Tom, Lerner and Rubin, JJ.